ORDER

PER CURIAM.
Guarantee Electrical Construction Company (“Guarantee”) appeals the judgment awarding damages to plaintiff Julius Toth for personal injuries sustained on a job site. Guarantee claims that Toth failed to make a submissible case of negligence, and that the verdict directing instruction was improperly submitted to the jury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).